        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 1 of 46




                         UNITED STATES DISTRICT COURT

                          DISTRICT OF MASSACHUSETTS


RUBEN A. LUNA, Individually and on Behalf )   No. 1:19-cv-11662-LTS
of All Others Similarly Situated,         )   (Consolidated)
                                          )
                              Plaintiff,  )   CLASS ACTION
                                          )
        vs.                               )   CONSOLIDATED AMENDED
                                          )   COMPLAINT FOR VIOLATIONS OF
CARBONITE, INC., MOHAMAD S. ALI           )   THE FEDERAL SECURITIES LAWS
and ANTHONY FOLGER,                       )
                                          )   DEMAND FOR JURY TRIAL
                              Defendants.
                                          )
                                          )
             Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 2 of 46



                                                    TABLE OF CONTENTS

                                                                                                                                          Page

NATURE OF THE ACTION ..........................................................................................................1

JURISDICTION AND VENUE ......................................................................................................4

PARTIES .........................................................................................................................................5

SUBSTANTIVE ALLEGATIONS .................................................................................................8

           The Company and Its Business ............................................................................................8

           Carbonite Launches Its New Virtual Machine Backup Solutions .......................................9

           The Server VM Edition Never Functioned Properly .........................................................13

           Despite the Fact that the Server VM Edition Did Not Work, Defendants Released
           It and Continued to Boast About It to the Market .............................................................14

           Defendants Make the Shocking Revelations that the Server VM Edition Did Not
           Work and that Ali Is Leaving His Post as CEO Effective Immediately ............................16

MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS
MADE DURING THE CLASS PERIOD......................................................................................19

THE TRUTH EMERGES ..............................................................................................................28

DEFENDANTS VIOLATED SEC DISCLOSURE RULES AND REGULATIONS ..................28

ADDITIONAL FACTS PROBATIVE OF SCIENTER................................................................30

                      A.         That the Individual Defendants Made Numerous Specific
                                 Statements Regarding the Server VM Edition and Other Products
                                 Offered on Carbonite’s Data Protection Platform Is Directly
                                 Relevant to the Scienter Analysis ..............................................................30

                      B.         Defendant Ali’s Suspiciously Timed Resignation Supports a
                                 Strong Inference of Scienter ......................................................................31

                      C.         The Individual Defendants’ Class Period Stock Sales Support a
                                 Strong Inference of Scienter ......................................................................32

CLASS ACTION ALLEGATIONS ..............................................................................................35

APPLICABILITY OF PRESUMPTION OF RELIANCE:
FRAUD ON THE MARKET DOCTRINE ...................................................................................37

                                                                      -i-
             Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 3 of 46




                                                                                                                                         Page


LOSS CAUSATION ......................................................................................................................37

NO SAFE HARBOR .....................................................................................................................39

COUNT I .......................................................................................................................................40

           Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
           Thereunder Against All Defendants ..................................................................................40

COUNT II ......................................................................................................................................41

           Violations of Section 20(a) of the Exchange Act Against the Individual
           Defendants .........................................................................................................................41

PRAYER FOR RELIEF ................................................................................................................42

JURY DEMAND ...........................................................................................................................43




                                                                     - ii -
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 4 of 46




       Lead Plaintiff Construction Industry and Laborers’ Joint Pension Trust (“Lead Plaintiff”),

individually and on behalf of all others similarly situated, by its undersigned attorneys, makes the

allegations set forth herein based upon personal knowledge as to Lead Plaintiff and Lead Plaintiff’s

own acts, and upon information and belief as to all other matters based on the investigation

conducted by and through Lead Plaintiff’s attorneys, which included, among other things, a review

of Carbonite Inc.’s (“Carbonite” or the “Company”) press releases, U.S. Securities and Exchange

Commission (“SEC”) filings, analyst reports, media reports, other publicly disclosed reports and

information about Defendants (defined below), and interviews with former Carbonite employees.

Lead Plaintiff believes that substantial evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of all purchasers of Carbonite

common stock between October 18, 2018 and July 25, 2019, inclusive (the “Class Period”), against

the Company and certain of its current and former executive officers (together, “Defendants,” as

further defined below) seeking to pursue remedies under Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder

(17 C.F.R. §240.10b-5).

       2.      Defendant Carbonite is a software company providing cloud-based backup services

and data protection solutions for consumers and small businesses. The Company offers a number of

data protection and data backup products, several of which the Company added to its menu through a

wave of recent acquisitions, making up the “Carbonite Data Protection Platform.”

       3.      On October 18, 2018, Carbonite launched its “Server VM Edition,” a new product

purportedly designed to enable businesses to select, manage, and recover their virtual data from a
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 5 of 46




single location. Carbonite’s stated intention was for its data protection products, including the new

Server VM Edition, to be managed seamlessly on a single computer screen.

       4.       The vehicle for effecting that goal was another offering also announced that day – a

revamped version of the “Carbonite Data Protection Console” (the “Console”). Carbonite boasted

that it now “offer[ed] a single console to monitor and manage all of your virtual server backup and

recovery jobs.” Defendant Anthony Folger (“Folger”), Carbonite’s Chief Financial Officer

(“CFO”), underscored the significance of adding the Server VM Edition to the Company’s product

pipeline, stating that “[w]e’ve got a new offering out, Carbonite Server Virtual Edition[,] which I

think is a really important product for us.”

       5.       Indeed, Defendants continued to boast about the product throughout the Class Period,

stating, for example, that “we have put something out that we think is just completely competitive

and just a super strong product. . . .” and that the Server VM Edition “significantly improves our

performance for backing up virtual environments and makes us extremely competitive going after

that market.”

       6.       This case focuses on Defendants’ misrepresentations about the Server VM Edition

and failure to disclose that it never worked properly – from before its launch, until Defendants

finally pulled it from the market. Data backups using the Server VM Edition never happened as they

were supposed to. As an example, a client would schedule a backup for three days in a week at a

certain time after business hours. Carbonite would let the Server VM Edition run and the client

would call the following morning and often report that either the files they were attempting to back

up had not updated, or they were unable to open the files because they were corrupted. Given the

many problems with the Server VM Edition, at one point, the Company rushed to put out a large

patch to try and fix the problems.


                                                -2-
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 6 of 46




       7.      An internal Carbonite team, which concentrated solely on the Server VM Edition,

would meet on a daily basis to attempt to ascertain the problems with the product. There was also an

internal chat group called “Get VME Healthy,” comprised of, inter alia, Carbonite engineers,

software architects, and development operations employees dedicated to fixing the many problems

with the product.

       8.      Despite the many issues with the Server VM Edition and an internal scramble to deal

with them, Defendants never once mentioned the existence of any problems relating to the Server

VM Edition to investors.

       9.      On July 25, 2019, Defendants revealed to the market – for the first time – that the

Server VM Edition was in fact not working properly and was of poor quality. Specifically,

Defendants announced that “the virtual server edition of our server backup product was not at the

level of quality that customers have come to expect from Carbonite,” and acknowledged that the

problems with the Server VM Edition were “disruptive” on the rest of the Carbonite sales force.

       10.     In light of these many issues, Defendants withdrew the Server VM Edition from the

market entirely and slashed their revenue guidance for the remainder of 2019.            Carbonite

management admitted that the withdrawal of the Server VM Edition was a major factor in the

downward revenue guidance.

       11.     At the same time that Carbonite revealed that the Server VM Edition did not work,

the Company also made the shocking announcement that defendant Mohamed Ali, its President and

Chief Executive Officer (“CEO”) for the past five years, had resigned from the Company, effective

immediately.




                                               -3-
          Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 7 of 46




        12.     On this news, the price of Carbonite common stock plummeted more than 24%,

falling from $23.90 per share on July 25, 2019, to a close of $18.01 per share on July 26, 2019, on

extremely heavy trading volume.

        13.     As a result of Defendants’ materially false and misleading statements and omissions,

Carbonite common stock traded at artificially inflated prices during the Class Period. After the

above revelations, however, the price of Carbonite common stock declined significantly.

        14.     Before the truth about the Server VM Edition was revealed to the market, the

Individual Defendants (defined below) and other senior Carbonite executives cashed in, collectively

selling over $6.4 million of their personally-held Carbonite shares to the unsuspecting investing

public at artificially inflated prices.

                                   JURISDICTION AND VENUE

        15.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of the

Exchange Act [15 U.S.C. §§78j(b) and 78t(a)] and Rule 10b-5 promulgated thereunder by the

SEC [17 C.F.R. §240.10b-5].

        16.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§1331 and Section 27 of the Exchange Act [15 U.S.C. §78aa].

        17.     Venue is proper in this District pursuant to Section 27 of the Exchange Act, and

28 U.S.C. §1391(b). Carbonite maintains its headquarters in this District and many of the acts and

conduct that constitute the violations of the law complained of herein occurred in this District.

        18.     In connection with the acts alleged in this Complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

the mails, interstate telephone communications and the facilities of the NASDAQ Market

(“NASDAQ”), a national securities market.


                                                 -4-
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 8 of 46




                                           PARTIES

       19.     Lead Plaintiff purchased Carbonite common stock during the Class Period, as set

forth in its previously filed certification, which is incorporated by reference herein, and was

damaged thereby.

       20.     Defendant Carbonite is a software company that provides cloud-based backup

services. During the Class Period, Carbonite’s shares traded under the ticker “CARB” on the

NASDAQ, an efficient market. On December 24, 2019, Carbonite was acquired by OpenText

Corporation, a Canadian software company, for $1.42 billion. Carbonite common stock was

subsequently delisted from NASDAQ on January 6, 2020. Prior to the acquisition, Carbonite was a

Delaware corporation with its principal place of business in Boston, Massachusetts.

       21.     Defendant Mohamad S. Ali (“Ali”) was the President and CEO of Carbonite

beginning in 2014, and a member of its Board of Directors beginning in 2015. Defendant Ali

resigned from his positions with Carbonite on July 25, 2019. As CEO, defendant Ali spoke on

Carbonite’s behalf in press releases, conference calls, presentations and SEC filings. Pursuant to

Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, SEC Rule 13a-14(a), and 18 U.S.C.

§1350, defendant Ali signed and certified the Company’s Form 10-K filed with the SEC on

February 28, 2019.

       22.     Defendant Anthony Folger (“Folger”) was the CFO and Treasurer of Carbonite

during the Class Period, assuming his roles in 2013. As CFO, Defendant Folger spoke on

Carbonite’s behalf in press releases, conference calls, presentations and SEC filings. Pursuant to

Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, SEC Rule 13a-14(a), and

18 U.S.C. §1350, Defendant Folger signed and certified the Company’s Form 10-K filed with the

SEC on February 28, 2019, and both of the Company’s Forms 10-Q filed with the SEC on

November 5, 2018 and May 10, 2019, respectively.
                                              -5-
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 9 of 46




       23.     Defendants Ali and Folger are collectively referred to herein as the “Individual

Defendants.”

       24.     The Individual Defendants, because of their positions with the Company, possessed

the power and authority to control the contents of Carbonite’s quarterly reports, shareholder letters,

press releases and presentations to securities analysts, money and portfolio managers and

institutional investors, i.e., the market. They were provided with copies of the Company’s reports

and press releases alleged herein to be misleading prior to or shortly after their issuance and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions with the Company, and their access to material non-public information available to them

but not to the public, the Individual Defendants knew that the adverse facts specified herein had not

been disclosed to and were being concealed from the public and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for the

false and misleading statements pleaded herein.

       25.     Defendants are liable for: (i) making false statements; or (ii) failing to disclose

adverse facts known to them about Carbonite. Defendants’ fraudulent scheme and course of

business that operated as a fraud or deceit on purchasers of Carbonite stock was a success, as it:

(i) deceived the investing public regarding Carbonite’s prospects and business; (ii) artificially

inflated the price of Carbonite common stock; (iii) enabled defendants Ali and Folger, as well as

other Carbonite insiders, to collectively sell over $6.4 million of their personally-held Carbonite

stock to the unsuspecting public; and (iv) caused Lead Plaintiff and other members of the Class

(defined below) to purchase Carbonite common stock at artificially inflated prices.

       26.     Because of the Individual Defendants’ positions with the Company, they had access

to the adverse undisclosed information about the Company’s business, operations, operational


                                                 -6-
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 10 of 46




trends, financial statements, markets, and present and future business prospects via access to internal

corporate documents (including the Company’s operating plans, budgets and forecasts, and reports

of actual operations compared thereto), conversations and connections with other corporate officers

and employees, attendance at management and Board of Directors meetings and committees thereof,

and via reports and other information provided to them in connection therewith.

       27.     Each of the Individual Defendants, by virtue of their high-level positions with the

Company and/or control of the Company, directly participated in the management of the Company,

was directly involved in the day-to-day operations of the Company at the highest levels, and was

privy to confidential proprietary information concerning the Company and its business, operations,

growth, financial statements, and financial condition, as alleged herein. The Individual Defendants

were involved in drafting, producing, reviewing and/or disseminating the false and misleading

statements and information alleged herein, were aware, or recklessly disregarded, that the false and

misleading statements were being issued regarding the Company, and approved or ratified these

statements, in violation of the federal securities laws.

       28.     As officers and controlling persons of a publicly held company whose shares were

registered with the SEC pursuant to the Exchange Act, and were traded over NASDAQ, and

governed by the provisions of the federal securities laws, the Individual Defendants each had a duty

to promptly disseminate accurate and truthful information with respect to the Company’s financial

condition and performance, growth, operations, financial statements, business, markets,

management, earnings, present and future business prospects, and to correct any previously issued

statements that had become materially misleading or untrue, so that the market price of the

Company’s publicly traded shares would be based upon truthful and accurate information. The




                                                 -7-
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 11 of 46




Individual Defendants’ misrepresentations and omissions during the Class Period violated these

specific requirements and obligations.

       29.     The Individual Defendants participated in the drafting, preparation, and/or approval

of the various public and shareholder and investor reports and other communications complained of

herein and were aware of, or recklessly disregarded, the misstatements contained therein and

omissions therefrom, and were aware of their materially false and misleading nature. Because of

their executive and managerial positions with the Company, each of the Individual Defendants had

access to the adverse undisclosed information about Carbonite’s business and financial condition and

performance as particularized herein and knew, or recklessly disregarded, that these adverse facts

rendered the positive representations made by or about the Company and its business issued or

adopted by the Company materially false and misleading.

       30.     The Individual Defendants, because of their positions of control and authority as

officers of the Company, were able to and did control the content of the various SEC filings, press

releases and other public statements pertaining to the Company during the Class Period. Each

Individual Defendant was provided with copies of the documents alleged herein to be misleading

prior to or shortly after their issuance and/or had the ability and/or opportunity to prevent their

issuance or cause them to be corrected. Accordingly, each of the Individual Defendants is

responsible for the accuracy of the public reports and releases detailed herein and is therefore

primarily liable for the representations contained therein.

                               SUBSTANTIVE ALLEGATIONS

                                 The Company and Its Business

       31.     Defendant Carbonite was founded on February 10, 2005 in Boston, Massachusetts,

and went public in August 2011.



                                                -8-
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 12 of 46




       32.     Prior to being acquired by OpenText Corporation in November 2019, Carbonite was

primarily a Software-as-a-Service (“Saas”) business providing backup, disaster recovery, high

availability and workload migration technologies, in addition to email archiving. Carbonite was

originally a consumer-oriented business that helped users back up their photos, videos, and

documents. In 2010, Carbonite introduced a version of its software specifically designed for small to

medium-sized businesses.

       33.     Carbonite grew rapidly in light of a number of acquisitions from 2011 through 2019,

allowing it to shift from a consumer centric company to more business oriented. As a result of its

acquisition strategy, Carbonite’s revenue grew 75% from 2015 to 2017 alone, while its bookings,

which according to the Company, “represent the aggregate dollar value of customer subscriptions

and software arrangements, which may include multiple revenue elements, such as software licenses,

hardware, professional services and post-contractual support, received by us during a period,” grew

70% during the same time period.

       34.     During the Class Period, Carbonite offered a number of data protection and data

backup products making up the “Carbonite Data Protection Platform,” supporting small to medium-

sized businesses with scalable cloud infrastructure. According to Company filings, “[t]he Carbonite

Data Protection Platform allows individuals and organizations to select and deploy the right form of

protection for each type of system, enabling them to meet a wide range of recovery objectives with a

single vendor solution.”

Carbonite Launches Its New Virtual Machine Backup Solutions

       35.     On October 18, 2018, Carbonite issued a press release announcing the launch of the

Server VM Edition and Carbonite’s Server Backup VM Edition for Service Providers, to be offered

on the Company’s revamped “flagship” Console.


                                                -9-
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 13 of 46




       36.     According to Carbonite’s website “Carbonite Server VM Edition is specifically

designed to simplify disaster recovery of virtual workloads. The solution automates complex

processes so that VMs can be recovered in minutes.” The Server VM Edition was intended to be a

“purpose-built backup for virtual machines (VMs) and enables businesses to select, manage and

recover their VM data from a single location, the [Console].”

       37.     The Company praised the Server VM Edition as “[a] complete data protection

solution ensur[ing] the safety of all systems,” which “enables fast, flexible recovery of VM data in

minutes.”

       38.     Carbonite stated that the Server Backup VM Edition for Service Providers “enables

Carbonite’s community of Managed Service Providers (MSPs) to offer a fully integrated service that

protects virtualized environments both locally and in their own cloud.”

       39.     “Virtualization” contemplates creating a “virtual” version of something.

Virtualization in the context of a Virtual Machine (“VM”) utilizes software to emulate the

functionality of a physical computer environment. This creates a virtual computing environment that

functions as if it was a physical computer, but can be accessed without using the physical computer.

       40.     A VM is essentially a replication of a computer system capable of performing tasks,

such as running applications and programs as if it were a separate physical computer. A VM,

usually referred to as a “guest,” is created within a physical computing environment referred to as

the “host.” Multiple VMs can exist within a single host at one time. Simply, a VM allows for one

computer to operate a separate operating system as if it were on its own computer. The following

graphic illustrates the functionality of a VM:




                                                 - 10 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 14 of 46




       41.    The Server VM Edition was designed to allow data generated on a VM to be backed

up and protected as if it were on an ordinary computer. The following chart prepared by Carbonite

set forth how the Server VM Edition was supposed to function:




       42.    The Console, which Defendant Ali stated “will serve as the unifying platform for all

of our data protection offerings,” was intended to allow companies to monitor all of their data

protection and backup solutions purchased from Carbonite on just one screen. The Console, coupled


                                             - 11 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 15 of 46




with the Server VM Edition, in theory, would be a “purpose-built backup for virtual machines (VMs)

and enable[] businesses to select, manage and recover their VM data from a single location, the

[Console].” The following is a sample screenshot from the Console:




       43.     Analysts covering Carbonite were excited at the capabilities of the new products

offerings. For example, on October 12, 2018, just days before they officially launched on

October 18, analysts from Jeffries issued a report, stating as follows:

       The company has also invested in a unified Data Protection Console which will give
       customers or managed service providers the ability to manage all their data
       protection products within the context of a single user interface. This platform has a
       whole new architecture which is microservices based, as well as focused on
       continuous integration. This enables agile development where every block of code
       has its own testing and is capable of supporting high frequency releases. The
       concept of continuous improvement is real in this instance. Currently the company
       is shipping its Carbonite Server VM Edition for the Data Protection console, with
       the expectation that Carbonite Server and Carbonite Recover will be available
       within the data protection console soon and that all products will be available in
       the next few quarters. Having one interface to handle all your data needs will both




                                               - 12 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 16 of 46




       improve the customer experience as well as increase the ability to upsell as
       customers will see the potential use of other offerings.1

The Server VM Edition Never Functioned Properly

       44.     The Server VM Edition never worked as it was supposed to, from the time even

before it was officially launched by Defendants in October 2018, until Defendants finally

acknowledged its shortcomings and withdrew the product from the market entirely.

       45.     As an example, a client would schedule a backup for three days in a week at a certain

time after business hours. Carbonite would let the Server VM Edition run and the client would call

the following morning and often report that either the files that they were attempting to back up had

not updated or that they were unable to open the files because they were corrupted.

       46.     Further, a Carbonite client’s machine would have trouble identifying the virtual

machine that data was supposed to go to and/or Carbonite’s machines were not able to save the data

as they were supposed to.

       47.     Carbonite first gave the Server VM Edition to a handful of clients to test the product

on a trial basis. Before the product was officially released, Carbonite employees working on the

Server VM Edition reported internally that the product was not ready and should not be running.

       48.     Despite the fact that there was not one successful customer data backup before the

product was released, the decision was made to launch the product anyway.

       49.     There were even internal Carbonite teams dedicated to addressing the problems with

the Server VM Edition. A team called a “tiger team,” concentrated solely on the Server VM Edition

would meet on a daily basis to attempt to ascertain problems with the product.




1
    Unless otherwise noted, all emphasis is added.

                                               - 13 -
          Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 17 of 46




         50.   In addition, there was an internal chat group called “Get VME Healthy,” comprised

of, inter alia, Carbonite engineers, software architects, and development operations employees

dedicated to fixing the many problems with the product.

         51.   In light of the many issues associated with the Server VM Edition, there was a rush to

put out a large patch to try to fix the problems. In fact, there were hundreds of bug fixes in one

software version alone. Carbonite employees communicated internally about this in the spring of

2019.

         52.   But these attempts to fix the product were not successful, as the Server VM Edition

never once successfully backed up a customer’s data. There also were very few (if any) clients who

actually purchased the product.

         53.   Significantly, Carbonite even stopped selling the Server VM Edition to clients early

in the Summer of 2019 – before publicly announcing its withdrawal – in light of the unfixable (and

previously undisclosed) problems. The internal message was to stop selling the product until it was

fixed.

Despite the Fact that the Server VM Edition Did Not Work, Defendants Released It and
Continued to Boast About It to the Market

         54.   Throughout the Class Period, notwithstanding the fact that the Server VM Edition

plainly did not work, Defendants never once mentioned the existence of any problems with the

product, or the ongoing effort within Carbonite to identify and address them to the market. Instead,

Defendants continuously boasted about the supposed functionality of the Server VM Edition and its

importance to the Company going forward.

         55.   For example, on November 1, 2018, defendant Ali highlighted this new product,

stating that “Carbonite Server, which includes new purpose-built server backup for virtual machines,

is the first Carbonite solution directly integrated into the new platform. This significantly improves

                                                - 14 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 18 of 46




our performance for backing up virtual environments and makes us extremely competitive going

after that market.”

       56.     Similarly, on November 15, 2018, defendant Folger, speaking about the Server VM

Edition at an analyst conference, stated that “we have put something out that we think is just

completely competitive and just a super strong product in a streamline user management. . . .”

       57.     And, on December 6, 2018, while speaking on behalf of Carbonite at the Barclays

Global Technology, Media and Telecommunications Conference, defendant Folger explained the

significance of adding the Server VM Edition to the Company’s product pipeline, stating that

“[w]e’ve got a new offering out, Carbonite Server Virtual Edition which I think is a really

important product for us, and I think it will help us address a pretty big segment of the market.”

       58.     On February 7, 2019, Carbonite announced the acquisition of U.S.-based

cybersecurity company Webroot Inc. for $618.5 million. Defendants highlighted the benefits for the

Company from this major acquisition, through the combination of the data protection capabilities of

Carbonite and endpoint security solutions of Webroot.

       59.     Specifically, on a conference call held the same day to announce both Carbonite’s full

year 2018 results and the acquisition of Webroot, defendant Ali stated that “[c]ombined, we can

secure the endpoint with the best cloud-based, machine-learning, fiber security product, Webroot,

and if infiltrated, we can recover automatically with the best cloud-based backup and recovery

product, Carbonite.”

       60.     Analysts reacted favorably to the Webroot acquisition. For example, in a report

issued just after its announcement on February 8, 2019, analysts at Craig-Hallum Capital Group

commented that “Webroot’s end-point management security offering fits nicely with CARB’s

end-point back-up business with no customer or channel overlap.”


                                               - 15 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 19 of 46




       61.     The significant expansion of Carbonite’s business and offerings through the Webroot

acquisition, however, did nothing to change Defendants’ tune on the supposed quality of the

products of the core Carbonite business, which included the Server VM Edition. Less than three

weeks later, on February 26, 2019, defendant Ali spoke on behalf of Carbonite at the JMP Securities

Technology Conference, during which he once again highlighted the Company’s technology, stating

that “our technology works and works really, really well.”

       62.     Even as late as June 10, 2019, just 20 days before the end of the second quarter, on

the precipice of the announcement of the withdrawal of the Server VM Edition from the market

because it did not work, Folger once again touted Carbonite’s data protection capabilities. This time,

Folger emphasized the supposed efficiency of Carbonite’s data storage, stating that “[w]e’re just so

efficient we can store data in such an efficient way that it allows us to price competitively[.]”

       63.     Defendants also offered revenue guidance for the full year 2019 on several occasions

during the Class Period – which incorporated sales of the Server VM Edition – notwithstanding the

fact that it was not even working.

Defendants Make the Shocking Revelations that the Server VM Edition Did Not Work and
that Ali Is Leaving His Post as CEO Effective Immediately

       64.     On July 25, 2019, Carbonite issued a press release announcing its second quarter

2019 financial results for the period ended June 30, 2019. In the press release, Carbonite disclosed

that defendant Ali, its President and CEO for the past five years, had resigned from the Company,

effective immediately.

       65.     In addition, Defendants substantially reduced their financial guidance for 2019 for:

(i) GAAP revenue to a range of $443.5 million to $448.5 million, a decrease from its prior guidance

of $457 million to $471 million; and (ii) non-GAAP revenue to a range of $477.5 million to

$482.5 million, a decrease from its prior guidance of $491 million to $505 million.

                                                - 16 -
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 20 of 46




       66.     Later that day, on the Company’s conference call with analysts and investors,

defendant Folger gave his explanation for the reduced guidance. Folger revealed to the market – for

the first time – that the Server VM Edition did not function properly and that, as a result, Defendants

were withdrawing it from the market and removing the product from its 2019 financial guidance

entirely. Folger also reminded those on the call that Defendants had previously told the market that

the Server VM Edition was going to “meaningfully” contribute to the Carbonite’s revenues in 2019

and 2020. Folger stated, in pertinent part, as follows:

       So what happened? Well, in the second quarter, we experienced challenges in our
       data protection business related to products and go-to-market effectiveness. Towards
       the end of the quarter, we determined that the virtual server edition of our server
       backup product was not at the level of quality that customers have come to expect
       from Carbonite.

       Many of you will remember that this was newly launched in Q3 of 2018 and
       something we expected to meaningfully contribute to revenue starting in the back
       half of 2019 and through 2020. While we assessed the best path forward, we have
       removed any growth expectations associated with virtual server edition from our
       short-term outlook.

       67.     Defendants conceded that the Server VM Edition being of poor quality and being

withdrawn from the market directly caused them to reduce their revenue projections for the

remainder of 2019.

       68.     In addition, Interim CEO Stephen Munford elaborated on the problems with the

Server VM Edition and resultant revenue guidance reduction for the remainder for 2019, stating that

“we launched the product in a market that is growing and there’s a lot of demand. But we just didn’t

have the quality we needed. And we need to step up.” Munford further acknowledged that the

issues with Server VM Edition were “disruptive to the sales organization.”

       69.     Analysts following Carbonite reacted negatively to the news disclosed on

July 25, 2019 that the Server VM Edition was being pulled from the market because it did not

function properly, as well as the unexpected immediate resignation of defendant Ali from his post as
                                                - 17 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 21 of 46




the Company’s President and CEO. For example, in a July 26, 2019 report titled “Product

challenges lead to reduced outlook,” analysts at RBC Capital Markets commented that “[e]ssentially

the virtual server edition of the server backup product, a product that was expected to meaningfully

contribute to revenue in 2H/19 and CY/20, was determined to be lacking in quality and removed

from the outlook while the company assessed the best approach from here.”

       70.     Similarly, analysts at Northland Capital Markets issued a report on July 26, 2019

expressing their disappointment of the news revealed by Defendants. The Northland Capital

Markets analysts commented that “[a]gain, the server side disappointed. Blame was laid on the new

Virtual Server Backup product this time.”

       71.     Also, analysts at JMP Securities issued a report stating that “Carbonite’s new Virtual

Server back-up product did not work correctly, therefore management does not expect it to

generate the revenues it was previously projecting for later this year.” The JMP Securities analysts

also commented on defendant Ali’s unexpected resignation from the Company, noting that “given

that Mr. [Ali] did not stay for a transition period, we suspect his departure may have been

prompted by board members that may be dissatisfied with his performance. Accordingly, we

suspect the board will seek new leadership that will bolster the company’s struggling execution.”

       72.     In reaction to this news, the price of Carbonite common stock fell from $23.90 per

share on July 25, 2019, to close at $18.01 per share on July 26, 2019 – a decline of $5.89 per share,

or more than 24%, on high trading volume of more than 7 million shares trading, more than 14 times

greater than the average daily trading volume during the Class Period.




                                               - 18 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 22 of 46




     MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS
                   MADE DURING THE CLASS PERIOD

       73.     The Class Period begins on October 18, 2018. On that day, Carbonite issued a press

release announcing the launch of the Server VM Edition. In the press release, defendant Ali was

quoted as follows:

       The delivery of Carbonite Server VM Edition simultaneously with the launch of our
       flagship Carbonite Data Protection Console is the culmination of one of our largest
       cross-functional efforts, led by our exceptional engineering organization . . . Our
       customers and partners are eager to have an integrated and easy to use data
       protection solution for both physical and virtual servers.

       74.     The statements in ¶73 above by defendant Ali regarding “the delivery of Carbonite

Server VM Edition” and describing it as “easy to use” were materially false and misleading when

made, because they failed to disclose and/or misrepresented the following adverse facts that

Defendants knew, or recklessly disregarded, at the time the statements were made:

               (a)    that the Server VM Edition was not functioning properly, because, for

example, a Carbonite client’s machine would have trouble identifying the virtual machine that data

was supposed to go to and/or Carbonite’s machines were not able to save the data as they were

supposed to;

               (b)    that Carbonite employees working on the Server VM Edition reported

internally that the product was not ready for customer use and should not be running;

               (c)    that despite the fact that there was not one successful customer data backup

before the product was released, the decision was made to launch it anyway; and

               (d)    as a result of the foregoing, the “delivery” of the flawed Server VM Edition

was premature, would be a disappointment to any customers who used the product, and was not

“easy to use,” because it did not work.




                                              - 19 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 23 of 46




       75.     On November 1, 2018, Carbonite announced its results for the three months ended

September 30, 2018 in a press release, which it filed with the SEC on Form 8-K (the “3Q18 Press

Release”).

       76.     Following the issuance of the 3Q18 Press Release, Carbonite held a conference call

on the same day with analysts and investors to discuss the Company’s financial performance for the

third quarter of 2018.

       77.     During the call, in his prepared remarks, defendant Ali highlighted the recently

launched Carbonite Server VM Edition, stating, in pertinent part, as follows:

       Carbonite Server, which includes new purpose-built server backup for virtual
       machines, is the first Carbonite solution directly integrated into the new platform.
       This significantly improves our performance for backing up virtual environments
       and makes us extremely competitive going after that market.

       Businesses today need data protection for all their systems, from legacy systems to
       those that are fully virtualized. In a world where data sprawl continues at a rapid
       pace, one where workloads are frequently moving, businesses also need a
       streamlined management experience so they can quickly and easily optimize backup
       and recovery performance, no matter where the data resides.

       With our newest release, we offer robust, all-in-one server protection for physical,
       virtual, and legacy systems, including agentless VM backup for VMWare and
       Hyper-V. No longer do you need to choose different solutions for physical and
       virtual. This combined solution makes it much easier for midmarket companies to
       buy and deploy.

       78.     The statements in ¶77 above by defendant Ali that Carbonite Server “significantly

improves our performance for backing up virtual environments and makes us extremely competitive

going after that market,” provides “all-in-one server protection” and that its new offering “makes it

much easier for midmarket companies to buy and deploy,” were materially false and misleading for

the reasons stated in ¶74 above.




                                               - 20 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 24 of 46




       79.     Two weeks later, on November 15, 2018, defendant Folger spoke on behalf of

Carbonite at the Craig-Hallum Capital Group Alpha Select Conference. He promoted the Server

VM Edition as follows:

       So I think we are feeling very good about having delivered, not only the console, but
       few new products this year and feel pretty good about how we’re positioned moving
       forward with this. One of the products that we did deliver also that is integrated
       with the console is our Server VM Edition. So think about this as protecting your
       server infrastructure, but it is specifically targeting virtual machines. This is a
       market that we haven’t been particularly strong in, in the past, we’ve been okay. I
       think we have completely overhauled the product and we have put something out
       that we think is just completely competitive and just a super strong product in a
       streamline user management, it’s got a ton of APIs for monitoring.

       80.     The statements in ¶79 above by defendant Folger that the Server VM Edition was

“deliver[ed]” and was “just completely competitive and just a super strong product” were materially

false and misleading when made for the reasons described in ¶74 above.

       81.     On February 7, 2019, Carbonite announced its financial results for the year ended

December 31, 2018 and announced the Webroot acquisition, in a press release, which it filed with

the SEC on Form 8-K (the “FY18 Press Release”).

       82.     Defendant Ali was quoted in the FY18 Press Release stating that “[w]e delivered on

our strategic priorities in 2018. . . . We significantly strengthened our product platform and

introduced one of the most complete Software-as-a-Service data protection portfolios in the market;

we did this while successfully continuing our acquisition integration work and driving meaningful

improvements in profitability.”

       83.     The statement in ¶82 above by defendant Ali that Carbonite “significantly

strengthened” its product platform in 2018 was materially false and misleading when made because

it failed to disclose and/or misrepresented the following adverse facts that Defendants knew, or

recklessly disregarded, at the time the statements were made:


                                              - 21 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 25 of 46




               (a)      that the Server VM Edition was not functioning properly, because, for

example, a Carbonite client’s machine would have trouble identifying the virtual machine that data

was supposed to go to and/or Carbonite’s machines were not able to save the data as they were

supposed to;

               (b)      that Carbonite employees working on the Server VM Edition reported

internally that the product was not ready and should not be running;

               (c)      that despite the fact that there was not one successful customer data backup

before the product was released, the decision was made to launch it anyway;

               (d)      that there were internal Carbonite teams dedicated to addressing the problems

with the Server VM Edition. A team called a “tiger team,” concentrated solely on the Server VM

Edition, would meet on a daily basis to attempt to ascertain problems with the product;

               (e)      that there was even an internal chat group called “Get VME Healthy,”

comprised of, inter alia, Carbonite engineers, software architects, and development operations

employees dedicated to fixing the many problems with the product; and

               (f)      as a result of the foregoing issues with the Server VM Edition, Carbonite had

not “significantly strengthened” its product platform.

       84.     In the FY18 Press Release, Defendants provided the following revenue guidance:

(i) GAAP Revenue guidance for the full year 2019 ranging between $468 million - $482 million; and

(ii) Non-GAAP        revenue   guidance     for      the   full   year   2019    ranging    between

$488 million - $502 million.

       85.     The revenue guidance referenced in ¶84 above was lacking in a reasonable basis and

materially false and misleading when made because Defendants knew or recklessly disregarded that




                                                  - 22 -
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 26 of 46




due to the aforementioned problems associated with the Server VM Edition (see ¶¶44-53), Carbonite

would be unable to meet the stated guidance.

        86.    Following the issuance of the FY18 Press Release, Carbonite held a conference call

on the same day with analysts and investors to discuss the Company’s financial performance for

2018.

        87.    During the call, defendant Folger was asked by an analyst from Jeffries if anything in

Carbonite’s core business had changed that would impact their ability to make financial projections

for the Company. The following exchange took place:

        Joseph Anthony Gallo - Jefferies LLC, Research Division - Equity Associate

        This is Joe on for John. Congrats on the acquisition. I just wanted to focus on the
        core business for my questions. You guys had a strong quarter on the bottom line,
        but were short again on the top line. I appreciate the color on the large deals being
        more back-end-loaded, but the guide was also at least a little bit below what we were
        expecting. Has anything changed in the business to kind of make it more difficult
        to forecast?

        Anthony Folger - Carbonite, Inc. - CFO & Treasurer

        No -- and this is Anthony, thanks, Joe. I don’t think -- I wouldn’t say there’s
        anything that makes it more difficult to forecast. We’ve certainly seen more of a
        mix on larger deals. And I think in the fourth quarter for sure, we saw more deals
        later in the quarter. I think those would be the 2 elements that we’ve -- that have
        started to evolve and certainly were prevalent in the fourth quarter.

        88.    The statement in ¶87 above by defendant Folger that, for the core Carbonite business,

“I wouldn’t say there’s anything that makes it more difficult to forecast,” was materially false and

misleading when made for the reasons described in ¶83 above.

        89.    On February 26, 2019, defendant Ali spoke on behalf of Carbonite at the JMP

Securities Technology Conference. During the conference, Ali was asked by a JMP Securities

Analyst why the Webroot acquisition was a good fit for Carbonite. Ali took the opportunity to boast

about Carbonite’s technology. That exchange was, in pertinent part, as follows:


                                               - 23 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 27 of 46




       Q - Erik Suppiger . . . The big news out of the earnings call was the acquisition of
       Webroot, company’s about three-quarters your size. You’re growing rapidly with
       that acquisition. Why is an endpoint vendor a logical fit with a SaaS backup
       vendor – you’re broader than backup – but why that fit?

       A - Mohamad S. Ali: Great question . . . So, as you know, we’ve been expanding
       our capability around what’s called data protection, that’s our category, it includes
       backup, for quite some time. And we have now become the largest endpoint data
       protection company out there. And we have a very large installed base of small and
       mid-sized businesses that protect all their endpoints using our product.

       And what this means is they back up all their endpoints – and we have over 100,000
       businesses – they back up all their endpoints to our cloud. And so if something goes
       wrong, like a ransomware attack, they’re able to recover. And we’ve actually had –
       we don’t how many people have used our product for ransomware recovery where
       we’ve had over 12,000 individuals at companies call our call center and say they’ve
       been encrypted with ransomware, and could you help us recover, and we have helped
       100% of them recover. So our technology works and works really, really well. And
       so you look at a company like us, which is we’re a leader in endpoint data
       protection[.]

       90.      The statement in ¶89 above by Defendant Ali that Carbonite’s “technology works and

works really, really well,” was materially false and misleading when made for the reasons described

in ¶83 above.

       91.      Two days later, on February 28, 2019, defendant Ali spoke on behalf of Carbonite at

Morgan Stanley’s Technology, Media & Telecom conference. At the conference, Ali was asked

directly by a Morgan Stanley analyst whether there were any issues with the Carbonite data

protection platform. That exchange was, in pertinent part, as follows:

       Melissa A. Franchi - Morgan Stanley, Research Division - VP and Research Analyst

       Got it. Are there any gaps in the platform from a feature functionality perspective?

       Mohamad S. Ali - Carbonite, Inc. - President, CEO & Director

       The Carbonite data protection platform?

       Melissa A. Franchi - Morgan Stanley, Research Division - VP and Research Analyst

       Yes, exactly.

       Mohamad S. Ali - Carbonite, Inc. - President, CEO & Director
                                               - 24 -
          Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 28 of 46




         I mean, there are always gaps, right? But we -- I think we have filled probably well
         over 90% of the gaps. And it’s been -- we’ve done it very, very aggressively over
         the last 3 years, means today, we can recover a business from hours, which would be
         backup rate, to seconds.

         92.    The statement in ¶91 above by Defendant Ali regarding “gaps” in Carbonite’s data

protection platform, was materially false and misleading when made for the reasons described in ¶83

above.

         93.    On May 2, 2019, Carbonite issued a press release announcing its financial results for

the first quarter of 2019 ended March 31, 2019, which it filed with the SEC on Form 8-K (the “1Q19

Press Release”).

         94.    In the 1Q19 Press Release, Defendants provided the following revenue guidance:

(i) GAAP Revenue guidance for the full year 2019 ranging between $457 million - $471 million; and

(ii) Non-GAAP       revenue     guidance    for      the   full   year   2019      ranging   between

$491 million - $505 million.2

         95.    The revenue guidance referenced in ¶94 above was lacking in a reasonable basis and

materially false and misleading when made because Defendants knew or recklessly disregarded that

due to the problems with the Server VM Edition (see ¶¶44-53), Carbonite would be unable to meet

the stated guidance.

         96.    Following the issuance of the 1Q19 Press Release, Carbonite held a conference call

on the same day with analysts and investors to discuss the Company’s financial performance for the

first quarter of 2019.

         97.    While giving his opening remarks during the call, defendant Ali discussed the

products in Carbonite’s data protection business, in pertinent part, as follows:

2
    On the Company’s earnings call held later that day, defendant Folger explained that the decrease
in projected GAAP revenue was “entirely driven by a change in purchase accounting for Webroot’s
deferred revenue.”

                                                  - 25 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 29 of 46




       Mohamad S. Ali - Carbonite, Inc. - President, CEO & Director

       We have the right product portfolio to serve the broader set of businesses like these
       2 great organizations, and we have the incredible product, ease of use that
       businesses have come to know and expect. Our focus continues to be on bringing all
       of our products together under the unified data protection platform to continue to
       deliver great value to the market, and we’ll be sure to update everyone as we make
       progress throughout 2019.

       98.     The statements in ¶97 above by defendant Ali that Carbonite had “incredible

product[s]” with “ease of use” were materially false and misleading when made for the reasons

described in ¶83 above.

       99.     On June 10, 2019, with less than three weeks remaining in the second quarter,

defendant Folger spoke on behalf of Carbonite at the Stifel Cross Sector Insight Conference. During

the conference, Folger was also asked by the Stifel analyst about issues impacting Carbonite’s

business. That exchange went, in pertinent part, as follows:

       Brad Reback

       Okay. And to your point on moment ago around, 4Q being more of an execution
       issue than a macro issue. Obviously, some aspects of infrastructure software have
       suffered a little bit here. Are you seeing any issues on the macro front more
       recently?

       Anthony Folger, Chief Financial Officer and Treasurer

       Nothing, recently.

       I mean again, we’re so transactional -- and vast majority of our transactions are a few
       thousand dollars a year. That’s the type of subscription we’re selling, it’s not a
       generally not a six figures type deal that we’re out there pursuing. And so we tend to
       watch traffic deal read through the channel, and just transaction volumes and I don’t
       think if there’s anything telling us, and frankly we leverage our channel partners a
       lot as well to just understand what’s going on with the demand environment and
       with the end users and we’re not seeing any dramatic changes in that from a
       macro perspective.




                                               - 26 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 30 of 46




       100.    The statement in ¶99 above by defendant Folger that they had seen “nothing recently”

on the macro front impacting Carbonite’s business was materially false and misleading when made

for the reasons described in ¶83 above.

       101.    Defendant Folger was also asked about the competitive advantage of Carbonite’s data

protection business. That exchange was, in pertinent part, as follows:

       Brad Reback

       So over the years giving your consumer roots when the company was founded, you
       made a large investment in the back-end infrastructure, on the data center side. And
       I think, least knowing the company as long as they have, that has actually become a
       competitive advantage for you. So maybe explain where you are in consolidating the
       data center, what type of cost advantage do you think that gets versus the competitors
       who right on top of someone else’s your hyper scale cloud?

       Anthony Folger, Chief Financial Officer and Treasurer

       Yes.

       So we are probably storing north of 300 petabytes of compressed deduced data,
       which is a big footprint. And we’re essentially doing that in two data centers in the
       US., one East Coast, one West Coast. And you’re right, when we came. But what
       we did know how to do was manage cloud infrastructure at scale. We had
       1.5 million consumer subscribers.

       And it is not possible to on-board 1.5 million consumer subscribers and less
       everything you do in the data center is automated. And that’s provisioning storage
       all the way through to when a customer churns; we capture their storage, and all the
       tools that we had to move data from one side to another, just everything that we
       could do.

       We were forced to build not for any sort of competitive advantage or cost advantage.
       But because if we didn’t, I think the business would have collapsed under the weight
       of a 1.5 million pane consumer subscribers. So as we started to move into the
       enterprise space, what we realized is that our cost of storing a gigabyte of data was
       an order of magnitude less than what anyone else could sell it to us for. And
       generally meaningfully less even than our competitors and the fact that, we went out
       and bought several of them, we got a pretty good look inside their infrastructure, and
       at least in terms of what we’ve seen, we are more efficient than anybody in the space.

       And so it has become I think a competitive advantage certainly [i]n enterprise,
       because we’re just so efficient we can store data in such an efficient way that it
       allows us to price competitively, and we did this in the consumer space. . . .

                                               - 27 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 31 of 46




       102.    The statement in ¶101 above by defendant Folger that Carbonite had a “competitive

advantage” because “we’re just so efficient we can store data in such an efficient way,” was

materially false and misleading when made for the reasons described in ¶83 above.

                                   THE TRUTH EMERGES

       103.    On July 25, 2019, Defendants revealed to the market – for the first time – that the

Server VM Edition was not working properly and was of poor quality. Specifically, Defendants

announced that “the virtual server edition of our server backup product was not at the level of

quality that customers have come to expect from Carbonite.”

       104.    As a result, Defendants announced that they were withdrawing the Server VM Edition

from the market entirely and slashed their revenue guidance for the remainder of 2019. Carbonite

management admitted that the withdrawal of the Server VM Edition was a major factor in the

downward revenue guide.

       105.    At the same time Carbonite revealed that its Server VM Edition did not work, the

Company also made the surprising announcement that defendant Ali had resigned from the

Company, effective immediately.

       106.    On this news, the price of Carbonite common stock plummeted more than 24%,

falling from $23.90 per share on July 25, 2019, to a close of $18.01 per share on July 26, 2019, on

extremely heavy trading volume.

                      DEFENDANTS VIOLATED SEC DISCLOSURE
                            RULES AND REGULATIONS

       107.    Pursuant to Item 303, and the SEC’s related interpretive releases thereto, an issuer is

required to disclose known trends, uncertainties or risks that have had, or are reasonably likely to

have, a materially adverse impact on net sales or revenues or income from continuing operations.




                                               - 28 -
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 32 of 46




Such disclosure is required by an issuer in the management’s discussion and analysis section of

Forms 10-K and 10-Q.

       108.    In May 1989, the SEC issued an interpretive release on Item 303 (the “1989

Interpretive Release”), stating, in pertinent part, as follows:

       Required disclosure is based on currently known trends, events and uncertainties that
       are reasonably expected to have material effects, such as: A reduction in the
       registrant’s product prices; erosion in the registrant’s market share; changes in
       insurance coverage; or the likely non-renewal of a material contract.

                                           *       *       *

       A disclosure duty exists where a trend, demand, commitment, event or uncertainty is
       both presently known to management and reasonably likely to have material effects
       on the registrant’s financial condition or results of operation.

       109.    Furthermore, the 1989 Interpretive Release sets forth the following test to determine

if disclosure under Item 303(a) is required:

       Where a trend, demand, commitment, event or uncertainty is known, management
       must make two assessments:

       (1) Is the known trend, demand, commitment, event or uncertainty likely to come to
       fruition? If management determines that it is not reasonably likely to occur, no
       disclosure is required.

       (2) If management cannot make that determination, it must evaluate objectively the
       consequences of the known trend, demand, commitment, event or uncertainty, on the
       assumption that it will come to fruition. Disclosure is then required unless
       management determines that a material effect on the registrant’s financial condition
       or results of operations is not reasonably likely to occur.

       110.    Item 303 required the disclosure of known risks and uncertainties to Carbonite

presented by the Company’s Server VM Edition. The Company did not make such required

disclosures in the Forms 10-K and 10-Q filed during the Class Period, in violation of Item 303.

       111.    As alleged herein, during the Class Period, the Server VM Edition did not work

properly. The problems associated with this product, which were known by Defendants, were



                                                - 29 -
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 33 of 46




known risks and uncertainties that were reasonably likely to – and when they came to fruition did –

adversely affect Carbonite’s financial condition and results.

       112.    Accordingly, Item 303 required disclosure of these known risks and uncertainties, in

the Forms 10-K and 10-Q filed during the Class Period. These SEC filings, however, failed to

mention and describe the risks or uncertainties to the Company’s business in connection with the

failing Server VM Edition. The omission of this information violated the disclosure obligation

imposed by Item 303.

                    ADDITIONAL FACTS PROBATIVE OF SCIENTER

       113.    As alleged in detail above, numerous facts give rise to a strong inference that,

throughout the Class Period, Defendants Carbonite, Ali, and Folger knew or recklessly disregarded

that the statements identified above were materially false and misleading when made and/or omitted

material facts necessary to make those statements not misleading.

A.     That the Individual Defendants Made Numerous Specific Statements Regarding
       the Server VM Edition and Other Products Offered on Carbonite’s Data
       Protection Platform Is Directly Relevant to the Scienter Analysis

       114.    The Individual Defendants made numerous specific statements during the Class

Period about the functionality and importance of Carbonite’s Server VM Edition. For example, on

November 1, 2018, defendant Ali highlighted this new product stating that “Carbonite Server, which

includes new purpose-built server backup for virtual machines, is the first Carbonite solution directly

integrated into the new platform. This significantly improves our performance for backing up

virtual environments and makes us extremely competitive going after that market.”

       115.    In addition, on December 6, 2018, defendant Folger stated that “[w]e’ve got a new

offering out, Carbonite Server Virtual Edition which I think is a really important product for us.”

       116.    Further, on February 28, 2019, when asked directly if there were “any gaps in

[Carbonite’s data protection] platform from a feature functionality perspective,” Ali responded
                                                - 30 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 34 of 46




“I mean, there are always gaps, right? But we -- I think we have filled probably well over 90% of

the gaps.”

       117.     Similarly, on June 10, 2019, defendant Folger boasted about the Company’s data

protection platform, stating that “we’re just so efficient we can store data in such an efficient way

that it allows us to price competitively[.]”

       118.    These specific statements reflect that the Individual Defendants were receiving

specific information regarding the Server VM Edition and Carbonite’s data protection products. The

only other plausible inference that could be drawn from these pronouncements is that the Individual

Defendants either fabricated the information they provided to investors and the market or they

deliberately ignored information they possessed or had access to relating to such matters. In either

event, such deliberate recklessness satisfies the scienter requirement.

B.     Defendant Ali’s Suspiciously Timed Resignation Supports a Strong Inference of
       Scienter

       119.    On July 25, 2019, the final day of the Class Period, Carbonite announced that not

only was the Server VM Edition being pulled from the market, but that the Company’s CEO,

defendant Ali, was stepping down from his position which he had held for five years.

       120.    The sudden and unforeseen resignation by Defendant Ali also supports a finding of

scienter given that he stepped down on the very same day that Carbonite disclosed the issues with

the Server VM Edition and the drastically reduced guidance for fiscal year 2019.

       121.    Indeed, analysts at JMP Securities commented that “given that Mr. [Ali] did not stay

for a transition period, we suspect his departure may have been prompted by board members that

may be dissatisfied with his performance. Accordingly, we suspect the board will seek new

leadership that will bolster the company’s struggling execution.”




                                               - 31 -
          Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 35 of 46




C.       The Individual Defendants’ Class Period Stock Sales Support a Strong
         Inference of Scienter

         122.   Defendants possessed substantial motives for failing to disclose the problems with the

Server VM Edition. During the Class Period, Defendants Ali and Folger, as well as other senior

Company executives, in connection with the fraudulent scheme alleged herein, sold more than

$6.4 million of their personally-held shares of Carbonite common stock while in possession of

material non-public information, as set forth below:

          Filer Name               Title           Date        Shares       Price      Proceeds
     Mohamad Ali             President and        12/3/2018       4,000      $28.25      $113,000
                             Chief Executive     12/14/2018      13,888      $26.50      $368,032
                             Officer             12/19/2018       3,999      $25.55      $102,174
                                                  1/29/2019      10,353      $27.56      $285,329
                                                  2/14/2019      21,511      $24.70      $531,322
                                                  2/15/2019       7,998      $23.76      $190,032
                                                  3/14/2019       4,000      $24.45       $97,800
                                                  3/18/2019       4,000      $24.46       $97,840
                                                  5/31/2019       4,000      $23.50       $94,000
                                                  6/17/2019       4,000      $23.96       $95,840
                                                                 84,147                $1,975,369

     Anthony Folger          Chief Financial     10/19/2018      10,000      $35.36      $353,600
                             Officer and         10/29/2018       2,881      $33.26        $95,822
                             Treasurer           11/30/2018       1,611      $27.95        $45,027
                                                 12/17/2018       1,631      $25.67        $41,868
                                                  1/28/2019       2,109      $27.65        $58,314
                                                   2/4/2019       2,240      $28.78        $64,467
                                                  2/11/2019       1,924      $24.08        $46,330
                                                  2/13/2019       2,224      $25.57        $56,868
                                                  2/15/2019       2,873      $23.96        $68,837
                                                   3/4/2019       1,611      $23.08        $37,182
                                                  3/15/2019       1,611      $24.58        $39,598
                                                  5/30/2019       1,612      $23.65        $38,124
                                                   6/3/2019       9,776      $23.42      $228,954
                                                   6/4/2019      22,539      $22.60      $509,381
                                                  6/17/2019       1,612      $23.60        $38,043
                                                   7/1/2019       7,891      $25.84      $203,903
                                                                 74,145                 $1,926,319

     Norman Guadagno         SVP Marketing       10/29/2018       1,595      $33.26       $53,050
                                                 10/30/2018       2,699      $32.13       $86,719
                                                  11/8/2018       5,013      $30.00      $150,390
                                                 11/30/2018         640      $27.95       $17,888
                                                  12/3/2018       1,160      $28.28       $32,805
                                                 12/17/2018         816      $25.67       $20,947
                                                  1/14/2019       2,314      $27.99       $64,769
                                                  1/15/2019       2,814      $27.57       $77,582
                                                  1/28/2019       1,275      $27.65       $35,254

                                                - 32 -
     Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 36 of 46



       Filer Name                 Title          Date       Shares     Price     Proceeds
                                                1/29/2019      3,019    $27.98      $84,472
                                                 2/4/2019      1,121    $28.78      $32,262
                                                 2/5/2019      2,629    $28.99      $76,215
                                                2/11/2019      1,283    $24.08      $30,895
                                                2/12/2019      3,010    $24.59      $74,016
                                                2/15/2019      1,090    $23.96      $26,116
                                                2/15/2019      2,509    $23.71      $59,488
                                                 3/4/2019        535    $23.08      $12,348
                                                 3/5/2019      1,265    $22.30      $28,210
                                                3/15/2019        535    $24.58      $13,150
                                                5/30/2019        535    $23.65      $12,653
                                                5/30/2019      1,265    $23.50      $29,728
                                                6/17/2019        535    $23.60      $12,626
                                                              37,657             $1,031,581

Cassandra Hudson            VP Finance           2/4/2019      2,053    $28.78      $59,085
                            and Chief           2/11/2019      1,007    $24.08      $24,249
                            Accounting          2/13/2019        598    $25.57      $15,291
                            Officer             2/15/2019        887    $23.96      $21,253
                                                               4,545               $119,877

Todd Krasnow                Director           11/6/2018       4,500    $29.39     $132,255
                                               11/6/2018       2,000    $29.39      $58,780
                                              11/15/2018       6,218    $27.91     $173,544
                                                              12,718               $364,579

Paul S. Mellinger           SVP Global        10/29/2018       2,241    $33.26      $74,536
                            Sales             10/30/2018       2,768    $32.29      $89,379
                                              11/30/2018         829    $27.95      $23,171
                                              12/17/2018         840    $25.67      $21,563
                                                1/7/2019       2,528    $26.00      $65,728
                                               1/28/2019       1,702    $27.65      $47,060
                                               1/29/2019       3,307    $27.72      $91,670
                                                2/4/2019       1,121    $28.78      $32,262
                                               2/11/2019       1,497    $24.08      $36,048
                                               2/15/2019       1,121    $23.96      $26,859
                                                3/4/2019         550    $23.08      $12,694
                                               3/15/2019         550    $24.58      $13,519
                                               5/30/2019         550    $23.65      $13,008
                                               6/17/2019         550    $23.60      $12,980
                                                              20,154               $560,476

Danielle O. Connell Sheer   General Counsel   10/29/2018       1,553    $33.26      $51,653
                            and Secretary      11/8/2018       5,193    $30.00     $155,790
                                              11/30/2018         691    $27.95      $19,313
                                              12/17/2018         700    $25.67      $17,969
                                               1/28/2019       1,394    $27.65      $38,544
                                                2/4/2019       2,223    $28.78      $63,978
                                               2/11/2019       1,176    $24.08      $28,318
                                               2/13/2019       1,113    $25.57      $28,459
                                               2/15/2019         934    $23.96      $22,379
                                                3/4/2019         459    $23.08      $10,594




                                              - 33 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 37 of 46



          Filer Name                Title           Date       Shares       Price      Proceeds
                                                   3/15/2019        459      $24.58       $11,282
                                                   5/30/2019        459      $23.65       $10,855
                                                   6/17/2019        459      $23.60       $10,832
                                                                 16,813                  $469,967

    Grand Total                                                 250,179                $6,448,169

       123.       During the Class Period, defendant Folger, in connection with the fraudulent scheme

alleged herein, sold 39% of his holdings of Carbonite common stock for proceeds of nearly

$2 million, while in possession of material non-public information.

       124.       The timing of the Class Period Carbonite common stock sales by defendant Folger

was especially suspicious. In particular, in the two months prior to the announcement that the Server

VM Edition was being pulled from the market, Folger sold more than 43,000 shares of Carbonite

stock for proceeds of over $1 million.

       125.       On July 1, 2019 – just over three weeks before the pulling of the Server VM Edition

and reduction of revenue guidance – Folger sold 7,891 shares of Carbonite stock for proceeds of

$203,903. This stock sale was made after Defendants admit they were aware of the problems with

the Server VM Edition (see ¶¶44-53), but weeks before they disclosed them to the market.

Moreover, while this sale was made pursuant to a Rule 10b5-1 trading plan, that plan was adopted

during the Class Period on May 3, 2019. A trading plan adopted during a class period is recognized

as probative of scienter.

       126.       Further, defendant Folger sold 15% more of his personally-held Carbonite shares

during the Class Period than he sold during a control period prior to the Class Period from

January 10, 2018 through October 17, 2018.3




3
   The “control period” before the Class Period consists of 280 days, which is the length of the
Class Period.

                                                 - 34 -
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 38 of 46




        127.    Defendant Ali’s Class Period stock sales – which yielded him proceeds of

$1.975 million – were similarly suspicious, because they far exceeded his pre-Class Period sales.

Specifically, defendant Ali sold 84,147 shares during the Class Period, but did not sell a single share

of Carbonite common stock during the control period.

        128.    Taken collectively, Defendants Ali and Folger’s Class Period Carbonite stock sales

were suspicious and unusual in both amount and timing. This supports an inference of scienter

because those sales were timed to capitalize on Carbonite’s inflated stock price before the news that

the Server VM Edition did not work properly was revealed to the market.

                               CLASS ACTION ALLEGATIONS

        129.    Lead Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased Carbonite

common stock during the Class Period (the “Class”), and were damaged upon the revelation of the

alleged corrective disclosures. Excluded from the Class are Defendants herein, the officers and

directors of the Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors or assigns and any entity in which Defendants have or had a

controlling interest.

        130.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Carbonite common stock was actively traded on the

NASDAQ. While the exact number of Class members is unknown to Lead Plaintiff at this time and

can be ascertained only through appropriate discovery, Lead Plaintiff believes that there are

hundreds or thousands of members in the proposed Class. Record owners and other members of the

Class may be identified from records maintained by Carbonite or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that customarily

used in securities class actions.
                                                - 35 -
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 39 of 46




       131.    Lead Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal

law that is complained of herein.

       132.    Lead Plaintiff will fairly and adequately protect the interests of the members of the

Class and have retained counsel competent and experienced in class and securities litigation. Lead

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       133.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

              whether the federal securities laws were violated by Defendants’ acts as alleged
               herein;

              whether statements made by Defendants to the investing public during the Class
               Period misrepresented material facts about the business, operations and management
               of Carbonite;

              whether the Individual Defendants caused Carbonite to issue false and misleading
               statements during the Class Period;

              whether Defendants acted knowingly or recklessly in issuing false and misleading
               statements;

              whether the price of Carbonite common stock during the Class Period was artificially
               inflated because of Defendants’ conduct complained of herein; and

              whether the members of the Class have sustained damages and, if so, the proper
               measure of damages.

       134.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation make it impossible for members of the Class to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.


                                                - 36 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 40 of 46




                  APPLICABILITY OF PRESUMPTION OF RELIANCE:
                        FRAUD ON THE MARKET DOCTRINE

       135.    During the Class Period, the market for Carbonite common stock was an efficient

market for the follow reasons, among others:

              Defendants made public misrepresentations or failed to disclose material facts during
               the Class Period;

              the omissions and misrepresentations were material;

              Carbonite common stock traded in an efficient market;

              the Company’s shares were liquid and traded with moderate to heavy volume during
               the Class Period;

              the Company’s stock traded on the NASDAQ and was covered by multiple analysts;

              the misrepresentations and omissions alleged would tend to induce a reasonable
               investor to misjudge the value of the Company’s common stock; and

              Lead Plaintiff and members of the Class purchased or acquired Carbonite common
               stock between the time the Defendants failed to disclose or misrepresented material
               facts and the time the true facts were disclosed, without knowledge of the omitted or
               misrepresented facts.

       136.    Based upon the foregoing, Lead Plaintiff and the members of the Class are entitled to

a presumption of reliance upon the integrity of the market.

       137.    Alternatively, Lead Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of

Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information, as

detailed above.

                                      LOSS CAUSATION

       138.    As detailed herein, Defendants’ false and misleading statements and omissions caused

and maintained artificial inflation in the price of Carbonite common stock by misrepresenting and


                                               - 37 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 41 of 46




concealing the relevant truth about the Server VM Edition. Lead Plaintiff, and other investors

purchased Carbonite common stock at these inflated prices and suffered damage when the price of

Carbonite common stock declined upon the revelation of the relevant truth.

       139.    As a result of their purchases of Carbonite common stock during the Class Period,

Lead Plaintiff and other Class members suffered economic loss, i.e., damages, under the federal

securities laws. Defendants’ materially false and misleading statements had the intended effect and

caused Carbonite common stock to trade at artificially inflated levels throughout the Class Period.

       140.    On July 25, 2019, Defendants revealed to the market that the Server VM Edition was

not working properly and of poor quality. Specifically, Defendants announced that “the virtual

server edition of our server backup product was not at the level of quality that customers have

come to expect from Carbonite.”

       141.    As a result, Defendants announced that they were withdrawing the Server VM Edition

from the market entirely and slashed their revenue guidance for the remainder of 2019. Carbonite

management admitted that the withdrawal of the Server VM Edition was a major factor in the

downward revenue guide.

       142.    At the same time Carbonite revealed that its Server VM Edition did not work, the

Company also made the surprising announcement that defendant Ali had resigned from the

Company, effective immediately.

       143.    On this news, the price of Carbonite common stock plummeted more than 24%,

falling from $23.90 per share on July 25, 2019, to a close of $18.01 per share on July 26, 2019, on

extremely heavy trading volume.




                                              - 38 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 42 of 46




       144.    As a result of Defendants’ false and misleading statements, Carbonite common stock

traded at artificially inflated prices during the Class Period. After the above revelations to the

market, the price of Carbonite common stock declined significantly.

       145.    By concealing from investors the adverse facts detailed herein, Defendants presented

a materially misleading picture of Carbonite’s business. When the truth about the Company was

revealed to the market, the price of Carbonite common stock substantially declined. This share price

decline removed all of the inflation from the price of Carbonite common stock, causing substantial

economic losses to investors who had purchased Carbonite common stock during the Class Period.

       146.    The decline in the price of Carbonite common stock after the corrective disclosure

came to light was a direct result of the nature and extent of Defendants’ misrepresentations being

revealed to investors and the market. The timing and magnitude of the price decline in Carbonite

common stock negates any inference that the loss suffered by Lead Plaintiff and other Class

members was caused by changed market conditions, macroeconomic or industry factors or

Company-specific facts unrelated to Defendants’ conduct as detailed herein.

       147.    The economic loss, i.e., damages, suffered by Lead Plaintiff and other Class members

was a direct result of Defendants’ scheme to artificially inflate the price of Carbonite common stock

and the subsequent significant decline in the value of Carbonite common stock when Defendants’

prior misrepresentations and the relevant truth were revealed.

       148.    In sum, as detailed above, the rapid share price decline described herein served to

remove artificial inflation from the price of Carbonite common stock, and was a direct and

foreseeable consequence of the revelation of the relevant truth concealed by Defendants.

                                      NO SAFE HARBOR

       149.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the false statements alleged. Many of the statements herein
                                               - 39 -
         Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 43 of 46




were not identified as “forward-looking statements” when made. To the extent there were any

forward-looking statements, no meaningful cautionary statements identified important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. Alternatively, to the extent that the statutory safe harbor does apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking statements

because at the time each of those forward-looking statements was made, the particular speaker knew

or had actual knowledge that the particular forward-looking statement was false, and/or the forward-

looking statement was authorized and/or approved by an executive officer of Carbonite who knew

that those statements were false when made.

                                              COUNT I

                           Violations of Section 10(b) of the Exchange Act
                             and Rule 10b-5 Promulgated Thereunder
                                       Against All Defendants

        150.    Lead Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        151.    During the Class Period, Defendants disseminated or approved the false statements

above, which they knew or recklessly disregarded were misleading in that they contained

misrepresentations or omissions and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

        152.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they:

                (a)       Employed devices, schemes, and artifices to defraud;

                (b)       Made untrue statements of material facts or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading; or



                                                 - 40 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 44 of 46




               (c)     Engaged in acts, practices, and a course of business that operated as a fraud or

deceit upon Lead Plaintiff and others similarly situated in connection with their purchases of

Carbonite common stock during the Class Period.

       153.    Lead Plaintiff and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for Carbonite common stock. Lead Plaintiff and

the Class would not have purchased Carbonite common stock at the prices they paid, or at all, if they

had been aware that the market prices had been artificially and falsely inflated by Defendants’

misleading statements.

       154.    As a direct and proximate result of these Defendants’ wrongful conduct, Lead

Plaintiff and the other members of the Class suffered damages in connection with their purchases of

Carbonite common stock during the Class Period.

                                            COUNT II

                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       155.    Lead Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       156.    The Individual Defendants acted as controlling persons of Carbonite within the

meaning of Section 20(a) of the Exchange Act:

               (a)     By reason of their positions as executive officers and/or directors, their

participation in and awareness of the Company’s operations and intimate knowledge of the false

statements and omissions made by the Company and disseminated to the investing public, the

Individual Defendants had the power to influence and control and did influence and control, directly

or indirectly, the decision-making of the Company, including the content and dissemination of the

various statements that Lead Plaintiff contends are materially false and misleading;

                                                - 41 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 45 of 46




                 (b)     The Individual Defendants participated in conference calls with investors and

were provided with or had unlimited access to copies of the Company’s reports, press releases,

public filings and other statements alleged by Lead Plaintiff to be misleading before or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

the statements to be corrected; and

                 (c)     Because of their positions as CEO and CFO respectively, the Individual

Defendants directly participated in the Company’s management and were directly involved in

Carbonite’s day-to-day operations. The Individual Defendants also controlled the contents of

Carbonite’s periodic SEC reports and other public filings, press releases, conference calls, and

presentations to securities analysts and the investing public. The Individual Defendants prepared,

reviewed and/or were provided with copies of the Company’s reports, press releases and

presentation materials alleged to be misleading, before or shortly after their issuance, and had the

ability and opportunity to prevent their issuance or cause them to be corrected and failed to do so.

                                       PRAYER FOR RELIEF

       WHEREFORE, Lead Plaintiff demands judgment against Defendants as follows:

       A.        Determining that this action is a proper class action, certifying Lead Plaintiff as Class

representative under Rule 23 of the Federal Rules of Civil Procedure and Lead Plaintiff’s counsel as

Class Counsel;

       B.        Awarding compensatory damages in favor of Lead Plaintiff and the other Class

members against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.        Awarding Lead Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and


                                                  - 42 -
        Case 1:19-cv-11662-LTS Document 45 Filed 01/15/20 Page 46 of 46




       D.      Awarding Lead Plaintiff and the other members of the Class such other and further

relief as may be just and proper under the circumstances.

                                       JURY DEMAND

       Lead Plaintiff hereby demands a trial by jury.

DATED: January 15, 2020                    HUTCHINGS BARSAMIAN
                                            MANDELCORN, LLP

                                                      /s/ Theodore M. Hess-Mahan
                                           THEODORE M. HESS-MAHAN, BBO #557109
                                           110 Cedar Street, Suite 250
                                           Wellesley Hills, MA 02481
                                           Telephone: 781/431-2231
                                           781/431-8726 (fax)
                                           thess-mahan@hutchingsbarsamian.com
                                           Local Counsel
                                           ROBBINS GELLER RUDMAN
                                             & DOWD LLP
                                           SAMUEL H. RUDMAN
                                           DAVID A. ROSENFELD (pro hac vice pending)
                                           ROBERT D. GERSON (pro hac vice pending)
                                           PHILIP T. MERENDA (pro hac vice pending)
                                           58 South Service Road, Suite 200
                                           Melville, NY 11747
                                           Telephone: 631/367-7100
                                           631/367-1173 (fax)
                                           srudman@rgrdlaw.com
                                           drosenfeld@rgrdlaw.com
                                           rgerson@rgrdlaw.com
                                           pmerenda@rgrdlaw.com
                                           Lead Counsel for Lead Plaintiff




                                              - 43 -
